Case 2:20-cv-04996-SVW-PD Document 15 Filed 08/19/20 Page 1 of 1 Page ID #:55



  1

  2

  3

  4                                                                            JS-6
  5

  6

  7
                           UNITED STATES DISTRICT COURT
  8
          CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
  9

 10
      ERNESTINE HOYE,                           Case No.: 2:20-cv-04996-SVW-PD
 11

 12
                  Plaintiff,
                                                ORDER
 13        vs.
 14 CAPITAL ONE BANK (USA), N.A.
                  Defendant.
 15

 16

 17                                       ORDER

 18        Pursuant to the stipulation of the Parties, Capital One Bank (USA), N.A. is

 19 dismissed with prejudice and each party shall bear its own attorneys’ fees and costs.

 20

 21        IT IS SO ORDERED.

 22

 23 DATED:
                 August 19, 2020
                                           Hon.
                                             n Stephen V.
                                                       V Wilson
 24                                        UNITED STATES DISTRICT JUDGE
 25

 26

 27

 28

                                               1
                                       [PROPOSED] ORDER
